      Case 1:18-cv-08653-VEC-SDA Document 248 Filed 04/16/21 Page 1 of 2




                                                                        D. GEORGE SWEIGERT
                                                                         GENERAL DELIVERY
                                                                       NEVADA CITY, CA 95959


                                                                                     April 16, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: Defendant’s failure to meet discovery deadline of April 12, 2021
      1:18-cv-08653-VEC-SDA

Your Honor,

1.     The Defendant has filed motion papers known as ECF number 239, dated 4/11/2021 a
day prior to a discovery due date (4/12/2021). In said papers the Defendant seeks to stay discovery
pursuant to Section 76(a) of the New York Civil Rights law and “CVP 3211(11)(g)(3)”, aka New
York’s Anti-SLAPP law.
2.     By MEMO ENDORSEMENT, it was adjudged that discovery deadlines for this lawsuit
were still in effect (“The discovery deadlines in this action remain in effect” [Dkt. 246]).
3.     Plaintiff alleged that the Defendant has committed the tort of defamation per se in the
Second Amended Complaint (SAC (Dkt. 88)) and the First Supplemental Complaint ((FSC, Dkt.
150)). By his RESPONSE on Jan. 29, 2021 (Dkt. 189) the Defendant answered the SAC and
FSC (see ORDER Dkt. 180).
4.     On Nov. 10, 2020 the Governor of New York signed an updated version of New York
Civil Rights Law Section 76 (a)(1)(a), aka New York’s Anti-SLAPP law.
5.     Discovery commenced for both parties on or about Feb. 23, 2021 by ORDER (Dkt. 218).
A discovery conference was held with both parties and the magistrate judge on March 11, 2021.
By ORDER of Mar. 11, 2021 (Dkt. 224) Defendant was compelled to produce discovery by April
12, 2021. The day prior to the Defendant’s discovery deadline, he filed the current Anti-SLAPP
motion (Dkt. 239).
6.     The Defendant has used his Anti-SLAPP motion (Dkt. 239) as de facto justification NOT
to complete discovery or meet discovery deadlines.         Therefore, Plaintiff seeks the Court’s
characterization of Defendant’s Anti-SLAPP motion as dilatory in nature.

                                                 1
     Case 1:18-cv-08653-VEC-SDA Document 248 Filed 04/16/21 Page 2 of 2




            Respectfully,                                     D. GEORGE SWEIGERT
                                                               GENERAL DELIVERY
                                                          NEVADA CITY, CA 95959-9998
            D. Geo. Sweigert                      SPOLIATION-NOTICE@MAILBOX.ORG


                               CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the sixteenth (4/16) day
of April, two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                     Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov        truth@crowdsourcethetruth.org




                                                                    D. GEORGE SWEIGERT
                                                                        Pro Se Non-Attorney
                                                                     GENERAL DELIVERY
                                                                   NEVADA CITY, CA 95959




                                              2
